IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


REDEEMED CHRISTIAN CHURCH OF             : No. 72 MAL 2017
GOD, LIVING SPRING MIRACLE               :
CENTER, INC.                             : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
LOWER CHICHESTER TOWNSHIP                :
ZONING HEARING BOARD AND LOWER           :
CHICHESTER TOWNSHIP                      :
                                         :
                                         :
PETITION OF: LOWER CHICHESTER            :
TOWNSHIP                                 :
                                         :
                                         :


                                    ORDER



PER CURIAM

     AND NOW, this 20th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.